1
2
3                                                 

4                                                 

5                                                 
                                                  
6
7
8                                UNITED STATES DISTRICT COURT 
9                                CENTRAL DISTRICT OF CALIFORNIA 
10                                                
11
         STEVEN PINKSTON,                                Case No. CV 18‐00569‐GW (SHK) 
12
                                     Petitioner,     
13
                           v.                            JUDGMENT 
14
         J. GASTELO, Warden, 
15
                                     Respondent. 
16
                                                      
17
      
18
19           Pursuant to the Order Accepting Findings and Recommendation of United 
20   States Magistrate Judge,  
21           IT IS HEREBY ADJUDGED that the Petition is DENIED and this action is 
22   DISMISSED with prejudice. 
23            
24    
     Dated: March 14, 2019                                                                 
25                                            HONORABLE GEORGE H. WU 
                                              United States District Judge 
26    
27            
28    
